—Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered June 23, 2000, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to the crime of rape in the third degree and was sentenced to a prison term of 1 to 3 years. Notwithstanding the alleged mitigating circumstances advanced by defendant, we cannot conclude that the sentence imposed was harsh and excessive. County Court not only informed defendant of the sentence that it would impose upon a plea of guilty, but a review of the record establishes that the court considered all relevant factors and circumstances herein. We, accordingly, find no abuse of discretion nor extraordinary circumstances warranting a reduction of the sentence imposed (see, People v Judware, 252 AD2d 663, lv denied 92 NY2d 927; People v Cruz, 246 AD2d 679; People v Shute, 243 AD2d 794; People v Fitzgerald, 239 AD2d 711; People v Blair, 228 AD2d 720; see also, People v Black, 270 AD2d 563).
Cardona, P. J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and matter remitted to the County Court of Washington County for further proceedings pursuant to CPL 460.50 (5).